                    Case 19-80303      Doc 23     Filed 08/22/19    Page 1 of 2
SO ORDERED.

SIGNED this 22nd day of August, 2019.




                               UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF NORTH CAROLINA
                                       DURHAM DIVISION

   In Re:                                                    )
   Wayne Everette Jackson              SSN: xxx-xx-3769      )
   Kimberly Gresham Jackson            SSN: xxx-xx-0811      )
   4140 Cannady Mill Road                                    )
   Oxford, NC 27565                                          )
                                                             )      Case No. B-19-80303 C-13D
                        Debtor.                              )

                              ORDER CONFIRMING CHAPTER 13 PLAN

           On August 12, 2019, a hearing was held on confirmation of the Debtors’ Plan filed on
   April 25, 2019, Docket No. 2, (“Plan”). At the hearing, Koury Hicks, Esq. appeared on behalf of
   the Debtor; Benjamin E. Lovell, Esq. appeared on behalf of the Standing Trustee; and the
   Debtor appeared. The Court, after considering the Plan, finds that the Plan complies with the
   requirements of 11 U.S.C. §1325; therefore, it is

          ORDERED that the Plan is confirmed.

                                       [END OF DOCUMENT]
Case 19-80303   Doc 23   Filed 08/22/19   Page 2 of 2



                PARTIES TO BE SERVED
                    PAGE 1 OF 1
                 B-19-800303 C-13D



  ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER
 SHALL BE SERVED BY THE BANKRUPTCY NOTICING CENTER
